COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of K. L. W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

        On October 12, 2018, appellants, R.D.W. and B.B.C, filed a pro se “Motion for
Disqualification and Recusal of Justice Higley.” Justice Higley declined to recuse and
certified the “Motion for Disqualification and Recusal” to the en banc Court. See TEX. R.
APP. P. 16.3(b). The en banc Court voted unanimously to deny the motion.
       It is so ORDERED.

Judge’s signature:   __/s/ Chief Justice Sherry Radack__
                     x Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Jennings, Keyes, Bland,
Massengale, Brown, Lloyd, and Caughey. Justice Higley not participating.

Date: _November 6, 2018___